Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are pending in the instant application. 

Priority
	The instant application claims domestic priority to PRO 63/051,190 filed on 07/13/2020.

Claim Objections
Claim 3 is objected to because of the following informalities: Grammatical error. 
“The formulation of claim 1, further including at one or more excipients selected from the group consisting of: binders, fillers, disintegrants, salts, colorants, sweeteners, and flavorants.”
The word “at” is erroneously placed in the claim. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  Spelling error.
“The formulation of claim 6, further including one or more of the following: a sweeter, a flavorant, a colorant, and/or a preservative.”
Sweetener misspelled as “sweeter”. Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/372,373 (reference application), claims 1-17 of copending Application No. 17/372,369 (reference application), claims 1-24 of copending Application No. 17/372,371 (reference application), claims 1-16 of copending Application No. 17373,702 (reference application), claims 1-20 of copending Application No. 17/373,706 (reference application), and claims 1-20 of copending Application No. 17/373,713 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the above applications are directed towards formulations that all share the same base surfactant as recited in claim 1 of the instant application:

    PNG
    media_image1.png
    111
    211
    media_image1.png
    Greyscale

Furthermore, the claims of the above applications are also directed towards formulations comprising the following specific surfactant compounds recited in the instant application:

    PNG
    media_image2.png
    126
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    154
    440
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    129
    364
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    130
    451
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    121
    351
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    135
    353
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    158
    313
    media_image8.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
All of the above co-pending applications as well as the instant application share an effective filing date of 07/13/2020, and pursuant to MPEP 1490(VI)(D)(2)(b), the provisional nonstatutory double patenting rejection made in each application is to be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.

	Conclusion
Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC TRAN whose telephone number is (571)272-7854. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on (571) 272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC TRAN/            Examiner, Art Unit 1629    


/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629